Citation Nr: 0213405	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  01-04 363A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased evaluation for chronic left 
otitis media, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to July 
1944.

These matters come to the Board of Veterans' Appeals (Board) 
from a January 2001 rating decision that denied claims for 
increased ratings for service-connected bilateral hearing 
loss and for otitis media.  A notice of disagreement was 
submitted in February 2001.  In April 2001, a statement of 
the case was issued.  The veteran filed his substantive 
appeal in May 2001.  


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claim on appeal has been accomplished.  

2.  From May 29, 1998 through June 9, 1999, the veteran had 
bilateral hearing loss manifested by level VIII hearing 
acuity in the right ear and level VI hearing acuity in the 
left ear.

3.  Since June 10, 1999, the date of the liberalizing law 
regarding hearing impairment to present, the veteran has had 
bilateral hearing loss manifested by level IX hearing acuity 
in the right ear and level VI hearing acuity in the left ear.

4.  The veteran's otitis media is manifested by complaints of 
chronic infection, intermittent mild drainage, with only one 
instance of infection noted during the appeal period; these 
findings are indicative of otitis media during the 
suppurative process, for which a maximum 10 percent 
evaluation is assignable under either the former or revised 
schedular criteria.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 
4.85-4.87 (1997 and 2001).

2.  The criteria for an evaluation in excess of 10 percent 
for otitis media have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.87, 
4.87a, Diagnostic Code 6200 (1998); 38 C.F.R. § 3.321(b)(1) 
and Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.85, 4.86, 
4.87, Diagnostic Codes 6200, 6260 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claims on appeal at this time, as all notification and 
development action needed to render a fair decision on the 
claim on appeal has, to the extent possible, been 
accomplished.

Through the January 2001 rating decision, April 2001 
statement of the case, and various correspondence from the 
RO, the veteran and his representative have been notified of 
the law and regulations governing entitlement to the benefits 
he seeks, the evidence which would substantiate his claim, 
and the evidence which has been considered in connection with 
his appeal.  The Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims, and has been provided ample opportunity 
to submit information and evidence.  Moreover, because, as 
explained below, there is no indication whatsoever that there 
is any existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, is not here at issue.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  The duty to notify 
has been met.

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  The RO arranged for the 
veteran to undergo VA examinations in connection with the 
claim and obtained VA outpatient treatment records from the 
VA medical facility identified by the veteran.  The Board 
notes that neither the veteran nor his representative has 
identified any existing pertinent evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the claims 
at this juncture, without first remanding to the RO for 
explicit VCAA consideration, or for any additional 
notification and/or development action.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  


Entitlement to an increased evaluation for bilateral hearing 
loss, currently evaluated as 40 percent disabling.

Factual Background

The veteran is service connected for bilateral hearing loss 
with an evaluation of 40 percent in effect since June 1987.  
On VA examination in September 2000 pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
100
95
95
90
90
LEFT
70
75
75
70
70

Speech audiometry revealed speech recognition ability of 56 
percent in the right ear and of 68 in the left ear.

VA outpatient treatment reports, dated from July 1998 to 
February 2001 show continuing treatment for hearing loss, 
primarily involving the veteran's hearing aids.  Audiological 
evaluations were performed in October 1998 and in August 
1999.  Although these evaluations are not suitable for use in 
the rating code, pure tone thresholds, in October 1998, in 
decibels, were as follows:




HERTZ



250
500
1000
2000
4000
RIGHT
105
105
100
90
85
LEFT
65
75
70
70
70

Speech recognition was 76 percent in the right ear and 68 
percent in the left ear.  On audio exam in August 1999, pure 
tone thresholds, in decibels, were as follows:




HERTZ



250
500
1000
2000
4000
RIGHT
100
105
95
90
90
LEFT
65
70
55
65
70

Speech recognition was 68 percent in the right ear and 56 
percent in the left ear.  

A statement provided by a VA physician indicates that the 
veteran has been a patient at the Brooklyn VAMC for many 
years.  He has a history of bilateral severe to profound 
mixed hearing loss, greater in the right ear.  He wears 
binaural VA issued hearing aids, but even with these he is 
expected to experience difficulties in all listening 
environments.  He reports difficulty communicating with 
people.


II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Evaluations of hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second (Hertz) (Hz).  
To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  These criteria are the same 
under the pre- and post-June 10, 1999, versions of the rating 
schedule.  See 38 C.F.R. §§ 4.85-4.87 (1997 and 2001).

However, the June 1999 amendment adds the provisions of 38 
C.F.R. § 4.86 for evaluating exceptional patterns of hearing 
impairment:

(a) When the pure tone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.

(b) When the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.

38 C.F.R. § 4.86 (2001).

Since the veteran's claim for an increased evaluation was 
pending when the regulations pertaining to diseases of the 
ear were revised, he is entitled to consideration of the 
claim under the version of the law most favorable to him.  
See .  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

After carefully considering the applicable criteria in light 
of the pertinent audiological evaluation results, the Board 
finds that the veteran's hearing impairment meets the 
criteria for a 40 percent evaluation under both the new and 
old versions of the schedule based on the audiological 
results in September 2000.  As laid out above, the pure tone 
threshold levels at the September 2000 audiological 
evaluation were 95, 95, 90 and 90 in the right ear and 75, 
75, 70 and 70 in the left ear, at 1,000, 2,000, 3,000 and 
4,000 Hz, respectively.  The four-frequency averages for the 
right ear and left ear were 93 dB and 73 dB, respectively.  
Speech audiometry revealed speech recognition ability of 56 
percent in the right ear, and 68 percent in the left ear.  
Application of these scores to Table VI results in 
designation of VIII for the right ear and VI for the left 
ear.  When these designations of impaired efficiency are 
applied to Table VII, the percentage evaluation for hearing 
impairment is 40 percent.  

The veteran's bilateral findings from the September 2000 
evaluation satisfy the criteria under 38 C.F.R. § 4.86(b) 
(added in the June 1999 amendment) since the puretone 
threshold at each frequency of 1000, 2000, 3000 and 4000 Hz 
are all 55 decibels or more.  Therefore, the Roman numeral 
designation for hearing impairment will be the higher numeral 
from either Table VI or Table VIA.  Using Table VIA, the 
veteran's designation for the right ear increases to IX.  The 
designation for the left ear would be the same at VI.  
However, when the designation of Roman numeral VI in the left 
ear and Roman numeral IX in the right ear are applied to 
Table VII, the percentage evaluation for hearing impairment 
remains 40 percent.  The findings of the VA examination 
conducted in September 2000 were used to determine the 
disability level as they are the most current and result in 
the highest evaluation.

The Board in no way discounts the difficulties that the 
veteran experiences as a result of his hearing loss.  
However, it must be emphasized that the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, the Board has no discretion in this matter and must 
predicate its determination on the basis of the results of 
the audiology studies of record.  See Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  The Board is bound by law to apply 
VA's rating schedule based on the veteran's audiometry 
results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Based on the foregoing, the preponderance of the evidence is 
against an evaluation in excess of 40 percent.  Since the 
preponderance of the evidence is against an increased 
evaluation the benefit-of-the-doubt doctrine is not 
applicable.  See 38 U.S.C.A § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1991). 


Increased evaluation for otitis media, currently evaluated as 
10 percent disabling.

Factual Background

The service medical records document the diagnosis and 
treatment of chronic, bilateral otitis media.  An evaluation 
of 10 percent has been in effect since March 1981.  

VA outpatient treatment reports, dated in July 1998, note the 
veteran undergoing treatment for a left ear infection.  
Otoscopy showed minimal debris and tympanometry resulted in 
normal Type A tympanogram.  He was advised to refrain from 
wearing his left ear hearing aid until the infection 
resolved.  Further outpatient treatment reports, dating to 
February 2001 show frequent instances of ear treatment, but 
no evidence of recurring infection.

The report of a VA ear diseases examination, conducted in 
September 2000 shows the veteran reporting no new changes in 
his hearing or any new symptoms of ringing in his ears, 
vertigo or draining from his ears.  He reported that he had 
recently been put on drops for a cerumen problem.  On 
examination he had normal auricles and mastoids with no 
masses or tenderness noted.  The external auditory canals 
bilaterally were patent with no cerumen noted.  Tympanic 
membranes were bilaterally clear with mild retraction noted 
in both ears.  There were no masses or effusions in the 
middle ear space.  The nasal and oral examinations were 
normal.  

II.  Analysis

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2001).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The application of the pertinent provisions used to evaluate 
the current nature and extent of the service-connected 
disability at issue, must be considered in the context of the 
history of the disability as documented by the assembled 
records.  Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

Service connection is in effect for chronic otitis media, and 
is rated as 10 percent disabling under the provisions of 
38 C.F.R. § 4.85, Diagnostic Code 6200.  Since the initiation 
of the appeal, amendments were made to the rating criteria 
used to evaluate the service-connected disability at issue, 
effective June 10, 1999.  64 Fed. Reg. 25206-25209 (1999).  
Where laws or regulations change after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent Congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
If the revised version of the regulation is more favorable, 
the retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) can be no earlier than the effective date of that 
change.  See VAOPGCPREC 3-2000 (2000).  In this case, the RO 
has considered the claim under both the former and the 
revised applicable schedular criteria.  Hence, there is no 
due process bar to the Board doing likewise, and applying the 
more favorable criteria. 

Under the version of Diagnostic Code 6200 in effect prior to 
June 10, 1999, chronic, suppurative otitis media is assigned 
a maximum rating of 10 percent during the continuance of the 
suppurative process.  The rating is to be combined with 
ratings for loss of hearing.  See 38 C.F.R. § 4.87a, note 
following diagnostic code 6200 (1998). 

Currently, 38 C.F.R. § 4.87, Diagnostic Code 6200 in effect 
as of June 10, 1999, contemplates chronic suppurative otitis 
media, mastoiditis, or cholesteatoma (or any combination).  
These disabilities are assigned a maximum rating of 10 
percent during suppuration, or with aural polyps.  The note 
following that diagnostic code provides that impairment and 
complications such as labyrinthitis, tinnitus, facial nerve 
paralysis, or bone loss of skull, are to be evaluated 
separately.  See 38 C.F.R. § 4.87, note following Diagnostic 
Code 6200 (2001). 

As the evidence cited to above indicates, the veteran's left 
ear otitis media is manifested by complaints of chronic 
infection, and intermittent mild drainage.  The September 
2000 examiner indicated that there was no current infection.  
VA records for the period of the appeal only indicate one 
instance of otitis media.  The Board finds that this evidence 
is indicative of otitis media during the suppurative process, 
for which a maximum 10 percent evaluation is assignable under 
either the former or revised schedular criteria.

The Board finds that the rating schedule does not provide a 
basis for assignment of a higher evaluation for otitis media.  
Diagnostic Code 6200 is the only diagnostic code governing 
the evaluation of suppurative otitis media.  While, under the 
revised criteria, separate evaluations may be assignable for 
complications of the condition, the veteran already has been 
assigned a separate 40 percent evaluation for bilateral 
hearing loss.  Moreover, as indicated above, there are no 
findings or diagnoses of labyrinthitis, facial nerve 
paralysis, or bone loss of the skull, as a complication of 
otitis media, so as to warrant assignment of any separate, 
additional evaluation.  There are no reports of tinnitus in 
the records.  

For all the foregoing reasons, the Board finds that the 
rating schedule provides no basis for the assignment of a 
higher evaluation for service-connected otitis media.  
Additionally, the Board finds that there is no showing that 
the veteran's disability currently under consideration 
reflects so exceptional or so unusual a disability picture as 
to warrant the assignment of any higher evaluation on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2001).  

Ratings shall be based as  far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station  submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or  unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).

The Board finds that the maximum 10 percent evaluation 
assignable under Diagnostic Code 6200 for the otitis media 
contemplates some level of interference with employment; 
impairment beyond that has simply has not been demonstrated.  
For example, the VA examination report of September 2000, and 
VA outpatient treatment records for the period from July 1998 
to February 2001 reflect only a single instance of left ear 
infection.  There is no actual evidence that the veteran's 
otitis media, alone, negatively impacts his employment.  
Hence, marked interference with employment has not been 
demonstrated.  The veteran has not had any hospitalizations 
for this disability during the appeal period.  Finally, the 
Board notes that the evidence does not otherwise establish 
that the veteran's otitis media is so exceptional or unusual 
to otherwise render impractical the application of the 
regular schedular standards.  

In the absence of evidence of such factors as those outlined 
above, the Board is not required to remand the claim to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the claim 
for a rating in excess of 10 percent for otitis media must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

A rating greater than 40 percent for bilateral hearing loss 
is denied.
A rating greater than 10 percent for otitis media is denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

